Exhibit 10.28


COLLEXIS HOLDINGS, INC.
 
SUBSCRIPTION AGREEMENT
 
Collexis Holdings, Inc.
1201 Main St., Suite 980
Columbia, SC 29201
Attn: William Kirkland
 
Gentlemen:
 
1. Subscription.


1.1 Offering. The undersigned understands that Collexis Holdings, Inc., a
corporation organized under the laws of the State of Nevada (the “Company”), is
considering an investment/financing round of a maximum of $ and is offering (the
“Offering”) to issue to certain accredited investors up to a total of shares of
the common stock, par value $.001 per share (the “Shares”), of the Company for a
price of $ per Share at the closing date, under the terms and conditions set
forth in this Subscription Agreement. The minimum value of a subscription under
this Subscription Agreement shall be $ per subscriber.


1.2 Subscription & Acceptance. The undersigned (the “Subscriber”) hereby
subscribes for _________________________________ (___________) Shares for an
aggregate issuance price of $__________ on the terms and conditions described
herein. The Subscriber hereby delivers to the Company two executed copies of
this Subscription Agreement and an executed copy of the Questionnaire. Upon (i)
the receipt of the amount indicated above (by bank wire to the bank account
identified in the wire instructions set forth on the signature page of this
Subscription Agreement) and (ii) acceptance of this subscription by Company, the
Company agrees to have issued to the undersigned a certificate representing the
Shares subscribed for registered in the name of the undersigned (the “Closing”),
whereupon use of the funds by the Company shall be unrestricted. The Company
shall promptly notify the Subscriber of the acceptance or non-acceptance of the
Subscriber’s subscription and/or termination of the Offering. If this
subscription is not accepted by the Company, and the Subscriber is notified
thereof in writing, (i) this Subscription Agreement shall thereupon be deemed to
be terminated by both the Subscriber and the Company and automatically be
terminated at such date of written notification, (ii) the Company will return
the subscription price to the Subscriber (if paid) without interest and (iii)
neither the Subscriber nor the Company shall owe each other anything or be
liable to the other in any respect.


2. Representations, Warranties and Covenants of the Subscriber.


2.1 Questionnaire. The Subscriber represents and warrants to the Company that
the statements set forth on the Subscriber’s Questionnaire are true, correct and
complete.


--------------------------------------------------------------------------------




2.2 Representations and Warranties. The Subscriber, by signing this Subscription
Agreement, represents and warrants to the Company that:


(a) All Shares issued to the Subscriber are being issued for the Subscriber’s
own account (or for accounts for which the Subscriber has sole investment
discretion) for investment, without any intention of selling, further
distributing, or otherwise disposing of the Shares.


(b) The Subscriber has been advised that none of the Shares are registered under
the federal Securities Act of 1933, as amended (the “33 Act”), or any state
securities laws. The Subscriber understands that the offering and sale of the
Shares is intended to be exempt from registration under the 33 Act by virtue of
Section 4(2) thereof and the provisions of Regulation D promulgated thereunder,
based, in part, upon the representations, warranties and agreements of the
Subscriber contained in this Subscription Agreement and the Questionnaire.


(c) The Subscriber must bear the substantial economic risks of the investment in
the Shares indefinitely because none of the Shares may be sold, hypothecated or
otherwise disposed of until the undersigned can sell the Shares in compliance
with Rule 144. The Shares will not be, and the Subscriber has no rights to
require that the Shares be, registered under the Securities Act.


(d) The Subscriber understands that neither the Securities and Exchange
Commission nor any state securities commission and/or authority has approved the
Shares or passed upon or endorsed the merits of this Offering or confirmed the
accuracy or determined the adequacy of any information provided by the Company
to the Subscriber.


(e) The Subscriber shall bear the Subscriber’s own direct and indirect fees and
expenses incurred in connection with the negotiation and preparation of this
Subscription Agreement and the consummation and performance of the transactions
contemplated herein. The Subscriber shall (i) pay the Subscriber’s own brokers’
and/or finders’ fees, if any, and (ii) indemnify the Company for any broker’s or
finder’s fees for which it is responsible or claimed to be responsible.


(f) In evaluating the suitability of an investment in the Company, the
Subscriber has not relied upon any representation or other information (oral or
written) other than as stated herein or as contained in documents or answers to
questions furnished to the Subscriber by the Company.


(g) The Subscriber is aware and understands that an investment in the Shares is
a private equity investment, is subject to loss of part or the total of such
investment (being the amount indicated in Section 1.2), and involves a high
degree of risk and has asked such questions and reviewed such documents as the
Subscriber deems necessary for evaluating such risk.
 
- 2 -

--------------------------------------------------------------------------------



(h) The Subscriber does not presently have any reason to anticipate any change
in the Subscriber’s economic circumstances or any other particular occasion or
event, which would cause it to sell any of the Shares.


(i) The Subscriber is fully aware that in agreeing to issue such Shares to it
and in entering this Subscription Agreement, the Company is relying upon the
truth and accuracy of the representations and warranties of the Subscriber made
herein.


(j) The Subscriber is experienced in investing in securities that have not been
registered under the 33 Act or listed on an exchange, specifically early stage
companies engaged in “high tech” or related businesses. The Subscriber has been
granted the opportunity to ask questions of, and receive answers from, the
Company concerning the terms and conditions of this Offering and the Company,
and to obtain such additional information as it deems necessary to verify the
accuracy of the information contained in the offering materials or which
otherwise may be desired to make an informed investment decision. The Subscriber
understands that the Company has made available all documents, records and books
pertaining to this investment for inspection by the Subscriber’s attorney and/or
the Subscriber’s accountant and the Subscriber, and that the Company will make
available the books and records of the Company, upon reasonable notice, for
inspection by the Subscriber at reasonable hours at the Company’s principal
place of business.


(k) Any certificate evidencing the Shares shall contain a legend similar to the
following:


THE SECURITIES REPRESENTED HEREBY HAVE BEEN ISSUED AND SOLD IN RELIANCE UPON
CERTAIN EXEMPTIONS FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND IN RELIANCE ON EXEMPTIONS FROM REGISTRATION AVAILABLE
UNDER APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES MAY NOT BE OFFERED FOR
SALE, SOLD OR TRANSFERRED AT ANY TIME IN THE ABSENCE OF (i) AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT AND ALL APPLICABLE STATE SECURITIES LAWS IN
EFFECT AT SUCH TIME; OR (ii) AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY,
TO THE EFFECT THAT SUCH OFFER SALE OR TRANSFER AT ANY TIME WILL NOT VIOLATE THE
ACT OR ANY APPLICABLE STATE SECURITIES LAWS.
 
(l) Neither the Company nor its directors, officers, shareholders or employees,
nor any other person, expressly or by implication, has represented, guaranteed
or warranted to the undersigned as to any of the following:


(1) the Company’s future financial or operational performance; or
(2) that the past performance of the Company or its related entities, directors,
officers, shareholders or employees, will in any way indicate the results of the
Company.
 
- 3 -

--------------------------------------------------------------------------------



3. Representations, Warranties and Covenants of the Company.


3.1 Organization and Existence. The Company is a corporation duly organized,
validly existing and in good standing under the law of the State of Nevada.


3.2 Corporate Power. The Company (i) has all requisite corporate power and
authority to own, lease and operate its properties and carry on its business as
now being conducted and (ii) is duly qualified and in good standing to do
business in each jurisdiction in which the nature of its business or the nature
or location of its assets require such qualification and where the failure to be
so qualified and in good standing would have a Material Adverse Effect on the
Company. For purposes of this Agreement, “Material Adverse Effect” means, with
respect to the Company, a materially adverse effect on the business, results of
operations, financial condition, properties, assets or prospects of the Company.


3.3 Due Authorization; Enforceability. The Company has all necessary corporate
power and authority to enter into this Subscription Agreement and to consummate
the transactions contemplated hereby, under the terms and conditions herein,
including without limitation conditions precedent.


3.4 Governmental Consents. Except as otherwise set forth in this Subscription
Agreement, no consent, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other governmental authority or instrumentality (each of the foregoing being a
“Governmental Entity”) is required with respect to the Company in connection
with the execution and delivery of this Subscription Agreement by the Company or
the consummation by the Company of the transactions contemplated hereby.
3.5 Capitalization of the Company. The Company has two classes of stock
authorized, consisting of 277,713,000 Shares and 10,000,000 shares of preferred
stock, par value $.001 per share (the “Preferred Stock”). Without giving effect
to the Offering, the Company has outstanding Shares and no shares of Preferred
Stock. There are outstanding options and warrants to issue approximately Shares.


4. Disclosure.


This Offering is limited to certain accredited investors in reliance upon
exemptions contained in the 33 Act and Regulation D promulgated thereunder and
applicable state securities laws, as well as per the (other) terms and
conditions set forth in this Subscription Agreement. Accordingly, the Company is
offering the Shares utilizing this Subscription Agreement rather than a formal
private offering memorandum. The Subscriber understands that this Subscription
Agreement, together with information concerning the Company available in the
EDGAR database on the Securities and Exchange Commission’s website, www.sec.gov,
and any additional information or documents provided by the Company to the
Subscriber, contains less information than would be included in a formal private
offering memorandum. In making an investment decision, the Subscriber must rely
on the Subscriber’s own examination of the Company (including without limitation
the terms of the Offering), including the risks of the Offering as noted above
and other risk factors described in the Company’s SEC filings.
 
- 4 -

--------------------------------------------------------------------------------



5. Special Acknowledgements.


(i) NEW YORK RESIDENTS


THE OFFERING LITERATURE USED IN CONNECTION WITH THE OFFERING HAS NOT BEEN FILED
WITH OR REVIEWED BY THE ATTORNEY GENERAL OF THE STATE OF NEW YORK PRIOR TO ITS
ISSUANCE AND USE. THE ATTORNEY GENERAL OF NEW YORK HAS NOT PASSED ON OR ENDORSED
THE MERITS OF THIS OFFERING. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.


(ii) CALIFORNIA RESIDENTS:


THE SALE OF THE SECURITIES WHICH ARE THE SUBJECT OF THIS OFFERING HAS NOT BEEN
QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND
THE ISSUANCE OF SUCH SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE
CONSIDERATION THEREFOR PRIOR TO SUCH QUALIFICATION IS UNLAWFUL, UNLESS THE SALE
OF SECURITIES IS EXEMPTED FROM QUALIFICATION BY SECTION 25100, 25102 OR 25105 OF
THE CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS OFFERING ARE
EXPRESSLY CONDITIONED UPON SUCH QUALIFICATIONS BEING OBTAINED, UNLESS THE SALE
IS SO EXEMPT.


(iii) CONNECTICUT RESIDENTS:


THE SECURITIES OFFERED HEREBY ARE OFFERED PURSUANT TO A CLAIM OF EXEMPTION AND
HAVE NOT BEEN REGISTERED UNDER SECTION 36-485 OF THE CONNECTICUT UNIFORM
SECURITIES ACT. THE SECURITIES OFFERED HEREBY CANNOT, THEREFORE, BE RESOLD OR
TRANSFERRED UNLESS THEY ARE REGISTERED UNDER THE ACT OR UNLESS AN EXEMPTION FROM
REGISTRATION IS AVAILABLE.


6. Indemnification and Hold Harmless.


(a) If during the term of this Subscription Agreement, the Subscriber breaches
any of the agreements, representations or warranties which the Subscriber has
made in this Subscription Agreement, the Subscriber shall indemnify and hold
harmless the Company (and its employees, agents, and affiliates) against any
claim, liability, loss, damage or expense (including reasonable attorneys’ fees
and other costs of investigating and litigating claims) caused, directly or
indirectly, by the Subscriber’s breach.
 
- 5 -

--------------------------------------------------------------------------------



(b) If during the term of this Subscription Agreement, the Company breaches any
of the agreements, representations or warranties which the Company has made in
this Subscription Agreement, the Company shall indemnify and hold harmless the
Subscriber (and the Subscriber’s employees, agents and affiliates) against any
claim, liability, loss, damage or expense (including reasonable attorneys’ fees
and other costs of investigating and litigating claims) caused, directly or
indirectly, by the Company’s breach.


7. Confidentiality.


Information concerning the Company is highly confidential and has been provided
by the Company to potential Subscribers solely for use in connection with this
Offering. This Subscription Agreement is personal to each offeree and does not
constitute an offer to any other person. The Subscriber, by accepting delivery
of this Subscription Agreement, agrees not to disclose to anyone, other than his
or her professional advisors, any information concerning the Company.


8. Lock-up Provisions.


The Subscriber hereby agrees that, without the prior written consent of the
Company, during the period from the date the Subscriber acquires Shares under
this Subscription Agreement until the first anniversary of such date (the
“Lock-Up Period”), the Subscriber:


(a) will not, directly or indirectly, offer, sell, agree to offer or sell,
solicit offers to purchase, grant any call option or purchase any put option
with respect to, pledge, borrow or otherwise dispose of any Shares purchased
under this Subscription Agreement, and


(b) will not establish or increase any “put equivalent position” or liquidate or
decrease any “call equivalent position” with respect to any Shares purchased
under this Subscription Agreement (in each case within the meaning of Section 16
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
rules and regulations promulgated thereunder), or otherwise enter into any swap,
derivative or other transaction or arrangement that transfers to another, in
whole or in part, any economic consequences of ownership of any Shares purchased
under this Subscription Agreement, whether or not such transaction is to be
settled by delivery of Shares purchased under this Subscription Agreement, other
securities, cash or other consideration;
 
provided, however, that the restrictions described in clauses (a) and (b) above
do not apply to (x) transfers of Shares as a gift or for no consideration,
provided that each donee agrees to be subject to the restrictions described in
clauses (a) and (b) above; or (y) tenders of Shares made in response to a bona
fide third party take-over bid made to all holders of Shares or any other
acquisition transaction whereby all or substantially all of the Shares are
acquired by a third party. The Subscriber hereby authorizes the Company during
the Lock-Up Period to cause any transfer agent for the Shares to decline to
transfer, and to note stop transfer restrictions on the stock register and other
records relating to, the Shares purchased under this Subscription Agreement for
which the undersigned is the record holder.
 
- 6 -

--------------------------------------------------------------------------------



9. Miscellaneous.


9.1 Governing Law. This Subscription Agreement and the rights of the parties
hereunder shall be governed by and construed in accordance with the laws of the
State of New York applicable to agreements made and to be performed entirely
within New York.


9.2 Entire Agreement; Waiver. This Subscription Agreement constitutes the entire
agreement between the parties and supersedes any prior agreements or
understandings between them. This Subscription Agreement may not be modified in
any manner unless in writing and signed by the party against whom enforcement
thereof is sought. No waiver of any breach or condition of this Subscription
Agreement shall be deemed a waiver of any subsequent breach or condition of a
like or different nature.


9.3 Binding Effect. This Subscription Agreement and all the terms and provisions
hereof shall be binding upon and shall inure to the benefit of the parties
hereto, and their respective successors and permitted assigns; provided that
this Subscription Agreement may not be assigned by the Subscriber without the
Company’s prior written consent.


9.4 No Third Party Beneficiaries. The provisions of this Subscription Agreement
and of any other agreement between the Company and the Subscriber are solely for
the benefit of the Company and the Subscriber and may be changed, terminated or
revoked in writing at any time by mutual agreement between the Company and the
Subscriber without notice or liability to any other person.


9.5 Further Assurances. Each of the parties hereto agrees to execute,
acknowledge, deliver, file, record and publish such further certificates,
instruments, agreements and other documents and to take all such further action
as may be required by law or as may be necessary or appropriate in order to
carry out the provisions of this Subscription Agreement.


9.6 Counterparts. This Subscription Agreement may be executed in several
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.


9.7 Section Headings. Section headings herein have been inserted for reference
only and shall not be deemed to limit or otherwise affect, in any manner, or be
deemed to interpret in whole or in part any of the terms or provisions of this
Subscription Agreement.

- 7 -

--------------------------------------------------------------------------------



EXECUTION PAGE


IN WITNESS HEREOF, the Subscriber has executed this Subscription Agreement.
 
SUBSCRIBER:
 
Name (Print) __________________________________________________________________       
 
Address
               
Street
 
City
 
State
 
Zip



Social Security Number or Tax Identification
Number:___________________________________________________________


Number of Shares subscribed for:  ___________________
    
Subscription Price   $__________________ ($    per Share) 
 
See wiring instructions below.

 
Date______________________, 2008
 



        
Signature of individual subscriber
     
OR
     
Entity Name:
               
By:
 

 

 
Name:
       
Title:
 



Wiring instructions for the abovementioned Subscription Price:


National Bank of South Carolina
Acct:  Collexis Holdings, Inc.
ABA# 053200666
Acct# 323591345904
 
- 8 -

--------------------------------------------------------------------------------



Acknowledged and Accepted on__________________, 2008
 
COLLEXIS HOLDINGS, INC.
 
By:
 
   
William D. Kirkland, Chief Executive Officer
 

 
- 9 -

--------------------------------------------------------------------------------



Be sure to send


(1) two signed copies of this Subscription Agreement; and


(2) a copy of the Questionnaire to:


Collexis Holdings, Inc.
William D. Kirkland, CEO
1201 Main Street
Suite 980
Columbia, SC 29201
Office: (803) 727 1113
Fax: (803) 727 1118

- 10 -

--------------------------------------------------------------------------------


 